Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 1 of 12 PagelD #:214

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

BIC CORPORATION and BIC USA INC.,

Plaintiffs,
VS.

CHICAGO IMPORT, INC., DIAMOND

WHOLESALE GROUP, INC., DOE COMPANIES

1-10, and JOHN or JANE DOES 1-10,

Defendants.

CASE NO.: 1:18-CV-07378

FILED UNDER SEAL

FILED

Otel

THOMAS G. BRUTON

 

 

CLERK, U.S. DISTRICT COURT

JOINT MOTION FOR AGREED CONFIDENTIALITY ORDER

 

PLAINTIFFS BIC Corporation and BIC USA Ince. (collectively, “BIC”), and Defendant

Chicago Import, Inc. respectfully move the Court to enter the Agreed Confidentiality Order

attached as Exhibit 1. This Agreed Confidentiality Order is necessary to assure confidentiality of

materials and information related to the matter.

WHEREFORE, Plaintiffs and Defendant pray that this court grant their Motion in its

entirety.

Respectfully submitted this 7" day of December, 2018.

2624985v. I

Respectfully submitted,

Plaintiffs,
BIC Corporation and BIC USA Inc.,
By their attorneys,

/s/ David Potter
Jason M. Kuzniar
Jason.Kuzniar@wilsonelser.com
Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 2 of 12 PagelD #:214

2624985v. 1

Lamis G. Eli (ARDC # 6308955)
Lamis.Eli@wilsonelser.com
David Potter
David.Potter@wilsonelser.com
WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP

55 W. Monroe, Suite 3800
Chicago, IL 60603

PHONE: (312) 704-0550

FAX: (312) 704-1522

Adam R. Bialek (admitted pro hac vice)
Adam.Bialek@wilsonelser.com
WILSON ELSER MOSKOWITZ

EDELMAN & DICKER LLP

150 East 42nd Street

New York, NY 10017

(212) 490-3000

Kara Thorvaldsen (admitted pro hac vice)
Kara. Thorvaldsen@wilsonelser.com
WILSON ELSER MOSKOWITZ

EDELMAN & DICKER LLP

260 Franklin Street, 14th Floor

Boston, MA 02110

(617) 422-5300

Mark Daniel Roth
mark@rothfioretti.com
ROTH FIORETTI LLC
311 S. Wacker, Suite 2470
Chicago, IL 60606

Tel: 312-922-6262

Fax: 312-922-7747
Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 3 of 12 PagelD #:214

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

BIC CORPORATION and BIC USA INC.,
CASE NO,; 1:18-CV-07378

Plaintiffs, FILED UNDER SEAL
VS.
CHICAGO IMPORT, INC., DIAMOND
WHOLESALE GROUP, INC., JOHN DOE
COMPANIES 1-10, and JOHN or JANE DOES 1-
10,

Defendants.

 

 

[PROPOSED] CONFIDENTIALITY ORDER

A party to this action has moved that the Court enter a confidentiality order. The Court
has determined that the terms set forth herein are appropriate to protect the respective interests of
the parties, the public, and the Court.

Accordingly, it is ORDERED:

1. Scope. All materials gbtaincd, produced or adduced in the course of seizure or
discovery, including digital information, initial disclosures, responses to discovery requests,
deposition testimony and exhibits, and information derived directly therefrom (hereinafter
collectively “documents”), shall be subject to this Order concerning Confidential Information as
defined below. This Order is subject to the Local Rules of this District and the Federal Rules of
Civil Procedure on matters of procedure and calculation of time periods.

2. Confidential Information.

As used in this Order, “Confidential Information” means information designated as
“CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by the producing party that falls
within one or more of the following categories:

(a) information prohibited from disclosure by statute;
(b) information that reveals trade secrets;

(c) research, technical, commercial or financial information that the party has maintained
as confidential;

(d) medical information concerning any individual;

2623268v.1
 

Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 4 of 12 PagelD #:214

(e) personal identity information;

(f) income tax returns (including attached schedules and forms), W-2 forms and 1099
forms;-eF

(g) personnel or employment records ofa person who is not a party to the case.

(h) contidential or privileged attorney-client communications or attorney work product!

Information or documents that are available to G-third-parties-netsubjectio-a
econfidentialb-aereement-orythe public may not be designated as Confidential Information.

3. Designation.

(a) A party may designate a document as Confidential Information for protection under
this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER” on the document and on all copics in a manner that will not interfere with the legibility
of the document. As used in this Order, “copics” includes electronic images, duplicates, extracts,
summaries or descriptions that contain the Confidential Information. The marking
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applicd prior to or at the
time of the documents are produced or disclosed. Applying the marking “CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER” to a document does not mean that the document has any
status or protection by statute or otherwise except to the extent and for the purposes of this
Order. Any copies that are made of any documents marked “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER?” shall also be so marked, except that indices, electronic databases or
lists of documents that do not contain substantial portions or images of the text of marked
documents and do not otherwise disclose the substance of the Confidential Information are not
required to be marked.

 

(b) Any records or informanon seized pursuant to th
under the terms of that Order, subject to a protective or

 

0”, Line spacing: single

lor the hearing en the order to show cause fora preliminary injunction, resiricting aecess sole " te “{ Formatted: Font: (Default) Times New Roman

. [ Fomatte RS Body Text, Justified, Indent: First line:

 

the Court. the United Stares Marshal. BIC. BIC’s adorneys and other agents, Defendanis, and
Defendants” attorneys, who are permiticd to inspeet and cops the records. Paruanttethar Order
BiG-is-required-to-return-original records -to-Defendantswithin-twenty-(20)-bushiess-days-of the
date-the-seizure-was-conducted_or-by-December-4.2048_BIC shall deliver to the Defendants by
no later than $:00 p.m, on December 7, 2018 all documents, books and records. and all tangible
items obtained by BIC during the seizures, other than anv BIC lighters that BIC contends are the
subject of the lawsuit. Further. on or before 5:00 p.m. on December 7. 2018, BIC shall deliver to
Defendants” attorneys copies. in bate stamped searchable PDF format, of all documents. including
photographs. seized from the Defendants, so that Defendants may review and provide appropriate
confi identiality. c i documents, -Photosraphs and_ta

eit iye. pce teenesropiasese enn in nate

  

        
 

  

Heer el Dicken LLP $5 Wiest Monoe Stree Suite 3800, Chiceae. Hk 60604)
Stericycle facility that is adequate for the storage of flammable materials until further Order of

‘If protection is sought for any other category of information, the additional category shall be
described in paragraph 2 with the additional language redlined to show the change in the
proposed Order.

2623268v,1
 

 

    
 

 

inspection. testing. photographing, and ‘videotapine, lod .
designate documents seized _as Contidential Informanior fendants meas “prey ide X
desienations, ideatifvine the specific documents to be desizmated as Conlidenual Information

 

 

wilbin twenty cight fourteen (2844) days of receis ing the retum of the original records and a pdf

copy of the documents copied by BIC. By agreement of the Parties. the records seized shall be
treated as Confidential Information esb-antil the expiration of thar twenty cightfeurteen (2844)
desiznations ure st to the challenge process set forth in tis ¢ Cope.
of docaments designated as Confidential Information ander this paragraph where the dgsiznadon
is not challenged or is upheld by the Court, shall be affixed with the inarking “CONFIDE
ALBIECT PO PROTECTIVE ORDER” by an purl Jf possession of same. ,

       

   
 
 

      

 

 

(c) The designation of a document as Confidential Information is a certification by an
attorney or a party appearing pro se that the document contains Confidential Information as
defined in this order.?

4. Depositions.?

Abernative A. Deposition ten duis is-pretected-by-this Order- anh if-dusienated ins
HAL SEBO PROC POR DE onthe record ahi
estiniony-ietaker- Sttelidesignution-shall-be specific as4e-the-poriens-that canain-tonidential
litormation- Depe-ietdestmenye-designdted-shial-be-treated-as-Gontidentiallaiariniatien
protected: by-this- OrderualiHouriven-davs after delivery of the wanscripe by the catirt reporter te
aR pars or the-wiiess: Vein i fourteent-davs after detivers-of the iranscripl-a designating parky
Miteserve-a-Notice ol Designation te-alt parties-of reeord-identi Bing the specifie portiaisc the
lranscriptthatare designated Contidentialdaformation. and therealivr these portors identified in
the- Notice ol-Desiznatien- shul-be-prtected tnderthederns- aH his Order Hie faihweto sors ea
Hineh-Notice oF Desienationarives-da-designatien-ofdepesitiaiiestimenteds-ContidenHal
hiformation that-was made aa the-+ecard-of- the depesitians unless athersveise pierced bs the

 

(ure

AHersuti+eH-Unless all parties agree on the record at the time the deposition testimony
is taken, all deposition testimony taken in this case shall be treated as Confidential Information
until the expiration of the following: No later than the fourteenth day after the transcript is
delivered to any party or the witness, and in no event later than 60 days after the testimony was
given, Within this time period, a party may serve a Notice of Designation to all partics of record
as to specific portions of the testimony that are designated Confidential Information, and

2 An attorney who reviews the documents and designates them as CONFIDENTIAL - SUBJECT
TO PROTECTIVE ORDER must be admitted to the Bar of at least one state but need not be
admitted to practice in the Northern District of Illinois unless the lawyer is appearing generally
in the case on behalf of a party. By designating documents confidential pursuant to this Order.
counsel submits to the jurisdiction and sanctions of this Court on the subject matter of the
designation.

3 The parties or movant seeking the order shall select onc alternative for handling deposition
testimony and delete by redlining the alternative provision that is not chosen.

2623268v.1

Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 5 of 12 PagelD #:214

- | Formatted; Font: (Default) Times New Roman

ssstansed?

 

 

‘! Formatted: Font color: Text 1
Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 6 of 12 PagelD #:214

thereafter only those portions identified in the Notice of Designation shall be protected by the
terms of this Order. The failure to serve a timely Notice of Designation shall waive any
designation of testimony taken in that deposition as Confidential Information, unless otherwise
ordered by the Court. §

§. Protection of Confidential Material.

(a) General Protections. Confidential Information shall not be used or disclosed by the
parties, counsel for the parties or any other persons identified in subparagraph (b) for any
purpose whatsoever other than in this litigation, including any appeal thereof. (INCLUDE IN
PLEA AIA LASS -ACHION-GASTO-Hi-a-prtatbre class-action: Caatidentiat Information-may
be-disclesed-undytathe nated paintitiie} and ertouns-other- ener tie pitistve-chasn
grlesind-ntibe- chases including the-pititive menibertias-been-cenitieds

(b) Limited Third-Party Disclosures. The parties and counsel for the parties shall not
disclose or permit the disclosure of any Confidential Information to any third person or entity
except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following
categories of persons may be allowed to review Confidential Information:

(1) Counsel. Counsel for the parties and employces of counsel who have responsibility
for the action;

(2) Parties. Individual parties and employees of a party but only to the extent counsel
determines in good faith that the employee’s assistance is reasonably necessary to the conduct of
the litigation in which the information is disclosed;

(3) The Court and its personnel;

(4) Court Reporters and Recorders. Court reporters and recorders engaged for
depositions;

(5) Contractors. Those persons specifically engaged for the limited purpose of making
copies of documents or organizing or processing documents, including outside vendors hired to
process electronically stored documents

(6) Consultants and Experts. Consultants, investigators, or experts employed by the
parties or counsel for the parties to assist in the preparation and trial of this action but only after
such persons have completed the certification contained in Attachment A, Acknowledgment of
Understanding and Agreement to Be Bound;

(7) Witnesses at depositions. During their depositions, witnesses in this action to whom
disclosure is reasonably necessary. Witnesses shall not retain a copy of documents containing
Confidential Information, except witnesses may receive a copy of all exhibits marked at their
depositions in connection with review of the transcripts. Pages of transcribed deposition
testimony or exhibits to depositions that are designated as Confidential Information pursuant to
the process set out in this Order tst-be-separately-beund-by-the court-reporter-and-may not be
disclosed to anyone except as permitted under this Order.

2623268v.1
Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 7 of 12 PagelD #:214

(8) Author or recipient. The author or recipient of the document (not including a person
who received the document in the course of litigation); and

(9) Others by Consent, Other persons only by written consent of the producing party or
upon order of the Court and on such conditions as may be agreed or ordered.

(c) Control of Documents. Counsel for the parties shall make reasonable efforts to
prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall
maintain the originals of the forms signed by persons acknowledging their obligations under this
Order for a period of three years after the termination of the case.

6. Inadvertent Failure to Designate. An inadvertent failure to designate a document as
Confidential Information does not, standing alone, waive the right to so designate the document;
provided, however, that a failure to serve a timely Notice of Designation of deposition testimony
as required by this Order, even if inadvertent, waives any protection for deposition testimony. If
a party designates a document as Confidential Information after it was initially produced, the
receiving party, on notification of the designation, must make a reasonable effort to assure that
the document is treated in accordance with the provisions of this Order. No party shall be found
to have violated this Order for failing to maintain the confidentiality of material during a time
when that material has not been designated Confidential Information, even where the failure to
so designate was inadvertent and where the material is subsequently designated Confidential
Information.

7. Filing of Confidential Information. This Order does not, by itself, authorize the filing
of any document under seal. Any party wishing to file a document designated as Confidential
Information in connection with a motion, brief or other submission to the Court must comply
with LR 26.2.

8. No Greater Protection of Specific Documents. Except on privilege grounds not
addressed by this Order, no party may withhold information from discovery on the ground that it
requires protection greater than that afforded by this Order unless the party moves for an order
providing such special protection.

9. Challenges by a Party to Designation as Confidential Information. The designation of
any material or document as Confidential Information is subject to challenge by any party. The
following procedure shall apply to any such challenge.

(a) Meet and Confer. A party challenging the designation of Confidential Information
must do so in good faith and must begin the process by conferring directly with counsel for the
designating party. In conferring, the challenging party must explain the basis for its belief that
the confidentiality designation was not proper and must give the designating party an opportunity
to review the designated material, to reconsider the designation, and, if no change in designation
is offered, to explain the basis for the designation. The designating party must respond to the
challenge within five (5) business days.

(b) Judicial Intervention. A party that elects to challenge a confidentiality designation
may file and serve a motion that identifies the challenged material and sets forth in detail the
basis for the challenge. Each such motion must be accompanied by a competent declaration that

2623268v.1
Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 8 of 12 PagelD #:214

affirms that the movant has complied with the meet and confer requirements of this procedure.
The burden of persuasion in any such challenge proceeding shall be on the designating party.
Until the Court rules on the challenge, all parties shall continue to treat the materials as
Confidential Information under the terms of this Order.

10. Action by the Court. Applications to the Court for an order relating to materials or
documents designated Confidential Information shall be by motion. Nothing in this Order or any
action or agreement of a party under this Order limits the Court’s power to make orders
concerning the disclosure of documents produced in discovery or at trial.

11, Use of Confidential Documents or Information at Trial. Nothing in this Order shall be
construed to affect the use of any document, material, or information at any trial or hearing. A
party that intends to present or that anticipates that another party may present Confidential
information at a hearing or trial shall bring that issue to the Court's and parties’ attention by
motion or in a pretrial memorandum without disclosing the Confidential Information. The Court
may thereafter make such orders as are necessary to govern the use of such documents or
information at trial.

12. Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

(a) Ifa receiving party is served with a subpoena or an order issued in other litigation that
would compel disclosure of any material or document designated in this action as Confidential
Information, the receiving party must so notify the designating party, in writing, immediately and
in no event more than three court days after receiving the subpoena or order. Such notification
must include a copy of the subpoena or court order.

(b) The receiving party also must immediately inform in writing the party who caused the
subpoena or order to issue in the other litigation that some or all of the material covered by the
subpoena or order is the subject of this Order. In addition, the receiving party must deliver a
copy of this Order promptly to the party in the other action that caused the subpoena to issue.

(c) The purpose of imposing these duties is to alert the interested persons to the existence
of this Order and to afford the designating party in this case an opportunity to try to protect its
Confidential Information in the court from which the subpoena or order issued. The designating
party shall bear the burden and the expense of seeking protection in that court of its Confidential
Information, and nothing in these provisions should be construed as authorizing or encouraging a
receiving party in this action to disobey a lawful directive from another court. The obligations set
forth 10 in this paragraph remain in effect while the party has in its possession, custody or
control Confidential Information by the other party to this case.

13. Challenges by Members of the Public to Sealing Orders. A party or interested
member of the public has a right to challenge the sealing of particular documents that have been
filed under seal, and the party asserting confidentiality will have the burden of demonstrating the
propriety of filing under seal.

14, Obligations on Conclusion of Litigation.

2623268v.1
Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 9 of 12 PagelD #:214

(a) Order Continues in Force. Unless otherwise agreed or ordered, this Order shall remain
in force after dismissal or entry of final judgment not subject to further appeal.

(b) Obligations at Conclusion of Litigation. Within sixty-three days after dismissal or
entry of final judgment not subject to further appeal, all Confidential Information and documents
marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this Order,
including copies as defined in { 3(a), shall be retumed to the producing party unless:

(1) the document has been offered into evidence or filed without restriction as to
disclosure;

(2) the receiving party destroys documents containing Confidential Information and
certifies the fhet ef their destruction. provided that the receiv ig party shall not be required to
locate, isolate and return or destrey c-mails Giicluding attachments dtoe-mails) chatmas inchids
Confidential Information, or Confidential Information contal O
dratls or final expert reports the -parties-agree-to-destruction-te- the- -ertent-practicubhe-ta- fiew- of
Frethith; OF

 

    

 

(3) as to documents bearing the notations, summations, or other mental impressions of
the receiving party, that party elects to destroy the documents and certifies to the producing party
that it has done so.

(c) Retention of Work Product and one set of Filed Documents. Notwithstanding the
above requirements to return or destroy documents, counsel may retain (1) attorney work
product, including an index that refers or relates to designated Confidential Information so long
as that work product does not duplicate verbatim substantial Portions of Confi dential
the Court including those filed under seal. Any retained ‘Confidential Information shall continue
to be protected under this Order. An attorney may use his or her work product in subsequent
litigation, provided that its use does not disclose or use Confidential Information.

(d) Deletion of Documents filed under Seal from Electronic Case Filing (ECF) System.
Filings under seal shall be deleted from the ECF system only upon order of the Court.

15, Order Subject to Modification. This Order shall be subject to modification by the
Court on its own initiative or on motion of a party or any other person with standing concerning
the subject matter.

16. No Prior Judicial Determination. This Order is entered based on the representations
and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall
be construed or presented as a judicial determination that any document or material designated
Confidential Information by counsel or the parties is entitled to protection under Rule 26(c) of
the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule ona
specific document or issue.

17. Persons Bound. This Order shall take effect when entered and shall be binding upon
all counsel of record and their law firms, the parties, and persons made subject to this Order by
its terms.

2623268v.1
Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 10 of 12 PagelD #:214

So Ordered.

Dated:

US. District Judge
U.S. Magistrate Judge

2623268v.1
Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 11 of 12 PagelD #:214

ATTACHMENT A

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

BIC CORPORATION and BIC USA INC.,
CASE NO.: 1:18-CV-07378

Plaintiffs, FILED UNDER SEAL

VS.

CHICAGO IMPORT, INC., DIAMOND
WHOLESALE GROUP, INC., JOHN DOE
COMPANIES 1-10, and JOHN or JANE DOES It-
10,

Defendants.

 

 

ACKNOWLEDGMENT AND
AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Confidentiality

Order dated in the above-captioned action and attached
hereto, understands the terms thereof, and agrees to be bound by its terms. The undersigned
submits to the jurisdiction of the United States District Court for the Northern District of Illinois
in matters relating to the Confidentiality Order and understands that the terms of the
Confidentiality Order obligate him/her to use materials designated as Confidential Information in
accordance with the Order solely for the purposes of the above-captioned action, and not to

disclose any such Confidential Information to any other person, firm or concern.

The undersigned acknowledges that violation of the Confidentiality Order may

result in penalties for contempt of court.

2623268v.1
Case: 1:18-cv-07378 Document #: 22 Filed: 12/07/18 Page 12 of 12 PagelD #:214

- Name:

Job Title:

Employer:
Business
Address:
Date:

Signature:

2623268v.1
